Merrell, J. (concurring):
I think the legislation enacted by article 2A of the General Municipal Law (Consol. Laws, chap. 24 [Laws of 1909, chap. 29], added by Laws of 1911, chap. 769) is an attempted delegation by the Legislature of purely legislative functions, and, therefore, unconstitutional. Applied to this case, it in effect permits the court to dispense with a jurisdictional prerequisite to a bond issue provided by statute. Furthermore, it seems to me that the variance between the amount of the advertised bond issue and that actually submitted is more than an irregularity. The object of the publication under section 86 of the Lackawanna city charter (Laws of 1909, chap. 574, as amd. by Laws of 1912, chap. 355) must have been not only to advise the taxpayers of the proposed improvement, but principally what it would cost. What would prevent the" common council publishing an estimate and proposed expenditure of a trifling sum, thus leading the taxpayers to refrain from attending the election because of the small amount proposed to be raised, and when actually submitted swell the amount to whatever proportions might be wished ? If an increase of $10,000 can be made, as was in the case at bar, why not more ?
I think the order appealed from should be reversed, with costs to the appellant.